Order entered January 11, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01352-CR

                             GLENN LOUIS BAKER, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82158-2014

                                          ORDER
        Before the Court is court reporter Denise Carrillo’s January 8, 2019 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed by February 8, 2019.


                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE